TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 4, 2015



                                       NO. 03-14-00454-CR


                                  Clifton Crews Hoyt, Appellant

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM 391ST DISTRICT COURT OF TOM GREEN COUNTY
              BEFORE PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.